






Exhibit 10.1


PUERTO RICO SALES AMENDMENT TO
WALMART MONEYCARD PROGRAM AGREEMENT


This Puerto Rico Sales Amendment to the Walmart MoneyCard Program Agreement
(“Amendment”) is made as of March 21, 2014 (“Amendment Effective Date”) by and
among (1) Wal-Mart Stores, Inc., Wal-Mart Stores Texas LLC, as the successor to
Wal-Mart Stores Texas, L.P., Wal-Mart Louisiana, LLC, Wal-Mart Stores Arkansas,
LLC, and Wal-Mart Stores East, L.P., (each of the foregoing, individually and
collectively, “Retailer”), (2) Wal-Mart Puerto Rico, Inc. (the “PR Entity”), (3)
Green Dot Bank (“Bank”), and (4) Green Dot Corporation (“Green Dot”).
WHEREAS, Retailer, Green Dot and GE Money Bank, n/k/a GE Capital Retail Bank
entered into that certain Walmart Money Card Program Agreement dated as of May
27. 2010, as from time to time amended (as amended, “Agreement”), pursuant to
which, among other things, Walmart sells in its Participating Stores Walmart
MoneyCards issued by Bank and serviced by Green Dot and offers POS Loads with
respect to the Third Party Cards;
WHEREAS, Bank is the assignee of the rights and obligations of GE Money Bank,
n/k/a GE Capital Retail Bank under the Agreement;
WHEREAS, the parties mutually desire to offer POS Loads in the PR Entity’s
stores located in Puerto Rico;


NOW, THEREFORE, in consideration of the following terms and conditions, and for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:


1.    Defined Terms. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings set forth in the Agreement.


2.    Addition of PR Entity. The PR Entity is hereby added as a party to the
Agreement, and effective as of such time as the parties may mutually decide,
Retailer shall begin offering POS Loads in its Participating Stores located in
Puerto Rico (which will be deemed to be located within the United States for all
purposes of the Agreement). The defined term “Retailer” is hereby amended and
restated in its entirety as follows:


“Retailer” means Wal-Mart Stores, Inc., Wal-Mart Stores Texas LLC, as the
successor to Wal-Mart Stores Texas, L.P., Wal-Mart Louisiana, LLC, Wal-Mart
Stores Arkansas, LLC, Wal-Mart Stores East, L.P., and Wal-Mart Puerto Rico,
Inc., and their successors and permitted assigns.


3.    Continuation; Inconsistency; Counterparts. Except as expressly amended or
supplemented hereby, the terms and conditions of the Agreement shall remain in
full force and effect. In the event of any inconsistency between the terms of
this Amendment and the Agreement, the terms of this Amendment shall control.
This Amendment may be executed simultaneously in any number of counterparts,
each of which shall be deemed an original but all of which together constitute
one




--------------------------------------------------------------------------------




and the same agreement. The Parties may execute and deliver this Amendment
electronically, including by facsimile.
IN WITNESS WHEREOF, Retailer, Bank and Green Dot have caused this Amendment to
be executed by their respective officers or agents thereunto duly authorized as
of the Amendment Effective Date.
WAL-MART STORES, INC.
By:/s/ Daniel Eckert               
Name:Daniel Eckert
Title:Senior Vice President- Walmart Services
WAL-MART STORES ARKANSAS, LLC
By:/s/ Daniel Eckert
Name:Daniel Eckert
Title:Senior Vice President- Walmart Services
 
 
WAL-MART STORES EAST, L.P.
By:/s/ Daniel Eckert
Name:Daniel Eckert
Title:Senior Vice President- Walmart Services
WAL-MART STORES TEXAS, LLC
By:/s/ Daniel Eckert
Name:Daniel Eckert
Title:Senior Vice President- Walmart Services
 
 
WAL-MART LOUISIANA, LLC
By:/s/ Daniel Eckert
Name:Daniel Eckert
Title:Senior Vice President- Walmart Services
WAL-MART PUERTO RICO, INC.




By:/s/ Daniel Eckert
Name:Daniel Eckert
Title:Senior Vice President- Walmart Services
 
 
GREEN DOT BANK
By:/s/ Lewis Goodwin
Name:Lewis Goodwin
Title:CEO
GREEN DOT CORPORATION
By:/s/ Steve Streit
Name:Steve Streit
Title:CEO





 




